Dodge, J.
The facts are without dispute, except as to whether Barney Eagan’s transfer was absolute or -as security. The fact of the indebtedness from Barney and Michael Eagan to their father in about the sum of $2,100 is clear. The only property of either which is shown to have actually come to the possession of the garnishee is Barney’s stock, which, at inventory price, did not exceed $2,000, and was of actual value about $1,550. Its transfer to the father was accompanied by immediate possession; and whether, as testified by Barney, it was an absolute conveyance in payment jpro tanto, or, as understood by the garnishee, was a delivery as security, there is nothing in the transaction to justify inference of fraud. It was less than the amount of the debt, so that no surplus could remain in his hands to be subject to garnishment. Michael’s stock was not in the garnishee’s possession, but was subject to levy by the plaintiff. Of course, as against such levy, the garnishee’s mortgage could stand only for the balance of the $2,100 debt not paid by Barney’s transfer,— $1,550 if absolute, or the proceeds of the stock if as security. There is, therefore, no evidence tending to prove either that the garnishee is indebted to, or has property in his possession or under his control belonging to, the principal defendants. Carey v. Dyer, 97 Wis. 554.
By the Court.— Judgment affirmed.